CONCURRING OPINION BY
BARBER, JUDGE.
By concurring, I desire to especially emphasize the fact that in my opinion section 300 of the act of 1917 fixes, without regard to' any other statute or to any customs practice, the time for final liquidation for the purpose of ascertaining and collecting the customs duties on imported merchandise in bond levied by virtue of that section, and that such time is when the withdrawal entry is filed. Any ostensible or attempted liquidation for such purpose before that-time, as was undertaken by the collector of the entries covered by these protests, was premature, and the importers rightfully ignored the same.
The collector in adhering to such premature liquidations by compelling the importers to pay the amounts thereby ascertained has, in effect, as stated in the opinion, impliedly, at .least, reliquidated upon the filing of the withdrawal entries, and the protests as to such liquidations have been seasonably filed, except in the instances mentioned by the court.
*19The Board of General Appraisers seems to have regarded the premature liquidations as final, because not protested, without considering whether section 300 fixed the time of withdrawal as the time of final liquidation. The importers are entitled to have these protests considered upon their merits.